                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

CRESENCIANO GUTIERREZ III,

          Plaintiff,

v.                                                                   1:18-cv-01107-LF

ANDREW M. SAUL,1 Commissioner
of the Social Security Administration,

          Defendant.


                         MEMORANDUM OPINION AND ORDER

          THIS MATTER comes before the Court on plaintiff Cresenciano Gutierrez III’s Motion

to Reverse and Remand for a Rehearing with Supportive Memorandum (Doc. 22), which was

fully briefed on July 3, 2019. See Docs. 24, 25, 26. The parties consented to my entering final

judgment in this case. Doc. 11. Having meticulously reviewed the entire record and being fully

advised in the premises, I find that the Administrative Law Judge (“ALJ”) failed to properly

consider the opinion of Mr. Gutierrez’s treating physician assistant, Anne Hinton, PA-C. I

therefore grant Mr. Gutierrez’s motion and remand this case to the Commissioner for further

proceedings consistent with this opinion.

     I.       Standard of Review

          The standard of review in a Social Security appeal is whether the Commissioner’s final

decision2 is supported by substantial evidence and whether the correct legal standards were



1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17,
2019, and is automatically substituted as the defendant in this action. FED. R. CIV. P. 25(d).
2
 The Court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which
generally is the ALJ’s decision, 20 C.F.R. §§ 404.981, 416.1481, as it is in this case.
applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands, and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116,

1118 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this court

with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks and brackets omitted). The Court must meticulously review the entire record,

but may neither reweigh the evidence nor substitute its judgment for that of the Commissioner.

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While the Court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may

undercut or detract from the ALJ’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “‘The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from

being supported by substantial evidence.’” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

(quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

   II.      Applicable Law and Sequential Evaluation Process

         To qualify for disability benefits, a claimant must establish that he or she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be




                                                   2
expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A);

20 C.F.R. §§ 404.1505(a), 416.905(a).

             When considering a disability application, the Commissioner is required to use a five-

step sequential evaluation process. 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S.

137, 140 (1987). At the first four steps of the evaluation process, the claimant must show:

(1) the claimant is not engaged in “substantial gainful activity”; (2) the claimant has a “severe

medically determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and (3) the impairment(s) either meet or equal one of the

Listings3 of presumptively disabling impairments; or (4) the claimant is unable to perform his or

her “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i–iv); Grogan, 399

F.3d at 1260–61. If the claimant cannot show that his or her impairment meets or equals a

Listing but proves that he or she is unable to perform his or her “past relevant work,” the burden

of proof shifts to the Commissioner, at step five, to show that the claimant is able to perform

other work in the national economy, considering the claimant’s residual functional capacity

(“RFC”), age, education, and work experience. Id.

      III.      Background and Procedural History

             Mr. Gutierrez was born in 1978, completed high school, and worked as a bartender,

liquor store cashier/stocker, prep cook, janitor and maintenance worker. AR 21, 226, 555, 571,

589−91.4 Mr. Gutierrez filed an application for Disability Insurance Benefits (“DIB”) and an

application for Supplemental Security Income (“SSI”) on May 25, 2010, alleging disability since



3
    20 C.F.R. pt. 404, subpt. P, app. 1.
4
  Document 17-1 is the sealed Administrative Record (“AR”). When citing to the record, the
Court cites to the AR’s internal pagination in the lower right-hand corner of each page, rather
than to the CM/ECF document number and page.

                                                     3
December 27, 2009 due to lower back pain, anxiety, depression, insomnia, memory loss and

panic attacks. AR 75–76, 194–204, 225. The Social Security Administration (“SSA”) denied his

claims initially on September 2, 2010. AR 75–77, 80–83. The SSA denied his claims on

reconsideration on February 8, 2011. AR 78–79, 84–87. Mr. Gutierrez requested a hearing

before an ALJ.5 AR 96–97. On January 29, 2013, ALJ Jennie L. McLean held a hearing. AR

29–74. ALJ McLean issued an unfavorable decision on May 14, 2013. AR 8–23. Mr. Gutierrez

requested review by the Appeals Council, which denied his request. AR 1–7. Mr. Gutierrez

filed his first appeal to this Court on January 9, 2015. See Gutierrez v. Social Security

Administration, No. 15-cv-00027 KBM, Doc. 1 (D.N.M. Jan. 9, 2015). On December 19, 2014,

while his first appeal was pending, Mr. Gutierrez filed subsequent applications for DIB and SSI.

AR 665, 676, 687–88. On September 28, 2016, Chief United States Magistrate Judge Karen B.

Molzen remanded Mr. Gutierrez’s case on the basis that the ALJ failed to properly weigh the

opinion of Mr. Gutierrez’s treating neurosurgeon, Dr. James Melisi. Gutierrez, No. 15-cv-00027

KBM, Doc. 25 at 4–10.

       On remand, the Appeals Council remanded the case to an ALJ for a new hearing. AR

661–63. On June 14, 2018, ALJ Michael Leppala held a hearing. AR 582–622. Pursuant to the

remand order of the Appeals Council, ALJ Leppala consolidated Mr. Gutierrez’s subsequent

applications for DIB and SSI with his remanded case for DIB and SSI. AR 544, 663. ALJ

Leppala issued an unfavorable decision on September 24, 2018. AR 541–73.

       ALJ Leppala found that Mr. Gutierrez met the insured status requirements of the Social

Security Act through June 30, 2013. AR 547. At step one, the ALJ found that Mr. Gutierrez had




5
 The SSA found that Mr. Gutierrez had good cause for his late request for an ALJ hearing. AR
98.


                                                 4
not engaged in substantial, gainful activity since December 27, 2009, his alleged onset date. Id.

At step two, the ALJ found that Mr. Gutierrez’s disorders of the back (discogenic and

degenerative), sleep-related breathing disorder, essential hypertension, obesity, affective

disorder, anxiety disorder, intellectual disorder, and alcohol and substance addiction disorders

were severe impairments. Id. The ALJ found that Mr. Gutierrez’s “purported memory loss” was

a non-severe impairment. Id. At step three, the ALJ found that none of Mr. Gutierrez’s

impairments, alone or in combination, met or medically equaled a Listing. AR 548–54. Because

the ALJ found that none of the impairments met a Listing, the ALJ assessed Mr. Gutierrez’s

RFC. AR 554–71. The ALJ found Mr. Gutierrez had the RFC to

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) with
       additional limitations. [He] is capable of occasionally lifting and/or carrying 20
       pounds, frequently lifting and/or carrying ten pounds, standing and/or walking for
       about six hours in an eight-hour workday, and sitting for about six hours in an
       eight-hour workday, all with normal breaks. He is further limited to occasionally
       climbing ramps, stairs, ladders, ropes, or scaffolds, stooping, kneeling, crouching,
       and crawling. [He] can understand, carry out, and remember simple instructions
       and make commensurate work-related decisions, respond appropriately to
       supervision, coworkers, and work situations, deal with routine changes in work
       setting, maintain concentration, persistence and pace for up to and including two
       hours at a time with normal breaks throughout a normal workday. He is limited to
       simple, routine, and repetitive tasks and he is best suited for jobs involving work
       primarily with things and not people.

AR 554−55.

       At step four, the ALJ found that Mr. Gutierrez “is capable of performing past relevant

work as a cleaner.” AR 571. However, the ALJ also made alternate findings at step five that

Mr. Gutierrez was not disabled because he could perform jobs that exist in significant numbers in

the national economy, such as table worker and circuit board assembler. AR 571–72. Because

this Court previously remanded Mr. Gutierrez’s case, Mr. Gutierrez was not required to seek

Appeals Council review again, and the ALJ’s decision stands as the final decision of the




                                                 5
Commissioner. See 20 C.F.R. § 404.984(a). Mr. Gutierrez timely appealed to this Court on

November 28, 2018.6 Doc. 1.

    IV.      Mr. Gutierrez’s Claims

          Mr. Gutierrez raises three arguments for reversing and remanding this case: (1) the ALJ

improperly weighed the opinion of examining psychologist Robert Kreuger, PhD; (2) the ALJ

erred by improperly rejecting the opinion of treating physician assistant Anne Hinton, PA-C, in

violation of SSR 06-03p; and (3) the ALJ failed to give specific and legitimate reasons for

rejecting the opinions of treating neurosurgeon James Melisi, M.D. Doc. 22 at 1.

          Because I find that the ALJ failed to properly consider the opinion of treating physician

assistant Anne Hinton, PA-C, I will remand this case. I do not address the other alleged errors,

which “may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart,

350 F.3d 1297, 1299 (10th Cir. 2003).

    V.       Analysis

             A. The ALJ failed to properly consider the opinion of treating physician
                assistant, Anne Hinton PA-C.

          Mr. Gutierrez argues that the reasons the ALJ gave for discounting PA-C Hinton’s May

9, 2012 opinion are either legally insufficient or not supported by the record. Doc. 22 at 15–18;

Doc. 25 at 3–4. In response, the Commissioner argues that “[t]he ALJ provided good reasons for

giving little weight” to PA-C Hinton’s opinion. Doc. 24 at 11–12. For the reasons discussed

below, I agree with Mr. Gutierrez.




6
  If the claimant does not file exceptions and the Appeals Council does not assume jurisdiction of
the case, the ALJ’s decision becomes final 61 days after it is issued. 20 C.F.R. § 404.984(b)−(d).
The claimant then has 60 days to file an appeal to this Court. 20 C.F.R. § 404.981.


                                                   6
       PA-C Hinton is considered an “other source” under the regulations. See SSR 06-03p,

2006 WL 2329939, at *2 (Aug. 9, 2006).7 An “other source” cannot give a “medical opinion,”

cannot establish the existence of a medically determinable impairment, and is not considered a

“treating source[ ].” Id. However, “other source” opinions “are important and should be

evaluated on key issues such as impairment severity and functional effects, along with the other

relevant evidence in the file.” Id. at *3. Opinions from “other sources” are weighed using the

same factors used to weigh opinions from acceptable medical sources. Id. at *4–*5; Frantz v.

Astrue, 509 F.3d 1299, 1302 (10th Cir. 2007). Those factors are:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment
       provided and the kind of examination or testing performed; (3) the degree to
       which the [other source’s] opinion is supported by relevant evidence; (4)
       consistency between the opinion and the record as a whole; (5) whether or not the
       [other source] is a specialist in the area upon which an opinion is rendered; and
       (6) other factors brought to the ALJ’s attention which tend to support or
       contradict the opinion.

Robinson v. Barnhart, 366 F.3d 1078, 1082 (10th Cir. 2004) (citation omitted); 20 CFR

§§ 404.1527(c), 416.927(c) (both effective March 27, 2017). The ALJ “should explain the

weight given to opinions from these ‘other sources,’ or otherwise ensure that the discussion of

the evidence in the determination or decision allows a claimant or subsequent reviewer to follow

the adjudicator’s reasoning, when such opinions may have an effect on the outcome of the case.”

SSR 06-03p, 2006 WL 2329939, at *6.

       In Frantz, the Tenth Circuit held that an ALJ erred by not discussing what weight he gave

an “other source” opinion on the severity and functional effects of the claimant’s limitations.



7
  SSR 06-03p was rescinded “for claims filed on or after March 27, 2017.” See Federal Register
Notice Vol. 82, No. 57, p. 15263, effective March 27, 2017. Because Mr. Gutierrez filed his
claims before this date, SSR 06-03p is applicable.


                                                 7
509 F.3d at 1302. It also is error for an ALJ to ignore evidence from an “other source” which

would support a finding of disability, “while highlighting evidence favorable to the finding of

nondisability.” Id.; see also Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996) (“[I]n

addition to discussing the evidence supporting his decision, the ALJ also must discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative evidence

he rejects.”).

        In this case, PA-C Hinton, who treated Mr. Gutierrez every month between December

2010 and September 2012, completed a Spine Residual Functional Capacity Questionnaire on

May 9, 2012, in which she diagnosed Mr. Gutierrez with chronic lower back pain, sciatica and

shooting pain down his left leg despite surgical intervention. AR 464–69. She stated that Mr.

Gutierrez’s symptoms included a decreased range of motion, an abnormal gait, sensory loss,

tenderness, muscle weakness, muscle spasms, and a positive straight leg raising test in both legs.

AR 465. She found that Mr. Gutierrez’s symptoms frequently interfered with his ability to

concentrate and pay attention, and that the side effects of his pain medications could have

implications on his ability to work. AR 466. As a result of Mr. Gutierrez’s impairments, PA-C

Hinton opined that Mr. Gutierrez could not continuously sit or stand for more than five minutes

at a time, and could not sit, stand, or walk for more than two hours total in an eight-hour

workday. Id. She stated that Mr. Gutierrez needed a job which permitted shifting positions at

will and also permitted him to lay down. AR 467. She stated that Mr. Gutierrez did not need to

use a cane or assistive device to engage in occasional standing/walking while at work. Id. In

addition, she opined that Mr. Gutierrez could occasionally lift and/or carry up to ten pounds, but

that he could never bend or twist. AR 468. Lastly, she found that Mr. Gutierrez would need to




                                                 8
take unscheduled breaks every 30 to 60 minutes while at work and was likely to be absent from

work more than three times per month as a result of his impairments. AR 467–68.

       In his decision, the ALJ afforded little weight to PA-C Hinton’s opinion, explaining that:

       Ms. Hinton reported on a Residual Function Capacity Questionnaire that the
       Claimant experienced abnormal gait, muscle spasm and muscle weakness;
       however, her own records noted no spasms or weakness. I do note that Ms.
       Hinton candidly stated that the Claimant need not use a cane or other assistive
       device to engage in occasional standing/walking. (Ex. 18F/4). She also noted
       that she encouraged the Claimant to attend a fitness center to lose weight. This
       would suggest that the Claimant is capable of more physical activity than he
       alleges. In sum, I afford little weight to Ms. Hinton’s medical source statement,
       however I find that it contains some information I deem more reliable than her
       conclusion. (Ex. 18F).

AR 568–69.

       The first reason the ALJ gave for discounting PA-C Hinton’s opinion—that her opinion

that Mr. Gutierrez experienced muscle spasms and muscle weakness was not supported by her

own treatment notes—is not supported by the record. With regard to muscle spasms, PA-C

Hinton’s May 9, 2012 treatment note contains a finding of “paravertebral muscle spasm” upon

physical examination. AR 537. In addition, on at least two other occasions, PA-C Hinton

addressed Mr. Gutierrez’s complaints of muscle spasms and prescribed medication used to treat

muscle spasms. AR 509–10 (directing Mr. Gutierrez to continue using Flexeril8 after he reported

that his muscle spasms had decreased following previous month’s visit in which PA-C Hinton

had prescribed Flexeril to treat back pain and muscle cramps); AR 471–72 (assessing Mr.

Gutierrez with having had a severe exacerbation of back pain based on his report of a four-day

episode of severe back spasms). As to muscle weakness, the ALJ is correct that the term

“muscle weakness” was not verbatim mentioned in PA-C Hinton’s treatment notes. However,



8
 Flexeril, or cyclobenzaprine, is “used short-term to treat muscle spasms.” See
https://www.webmd.com/drugs/2/drug-11372/flexeril-oral/details (last accessed Nov. 5, 2019).


                                                9
other information in her notes establishes that PA-C Hinton was aware that Mr. Gutierrez

suffered from muscle weakness when she prepared her opinion. PA-C Hinton stated that her

opinion was based, in part, on spine-lumbar imaging dated January 26, 2011, that showed

“significant loss of disk space at the L5-S1 level [and] moderate loss of disk space at L4-L5.”

AR 400, 464. Based on this imaging, PA-C Hinton referred Mr. Gutierrez to a spine clinic

where he saw Dr. Paul Fullerton. AR 459. Dr. Fullerton reviewed the imaging and conducted a

physical exam that was positive for musculoskeletal weakness. AR 458–59. Dr. Fullerton sent

his examination report to PA-C Hinton, and at Mr. Gutierrez’s subsequent appointment with PA-

C Hinton, she discussed the referral visit and results with Mr. Gutierrez. AR 459, 512. Thus,

contrary to the ALJ’s conclusion, there were clinical findings in the record to support PA-C

Hinton’s opinion that Mr. Gutierrez’s symptoms included muscle spasms and muscle weakness.

       Despite the above evidence in PA-C Hinton’s treatment records, the Commissioner offers

two reasons why he thinks it was reasonable for the ALJ to find that PA-C Hinton’s opinion was

not “well supported by her own examination findings.” Doc. 24 at 11. First, he contends that

PA-C Hinton’s treatment records overall showed “essentially normal” examination findings. Id.

Second, he maintains that other findings PA-C Hinton made beyond muscle spasms and muscle

weakness—specifically, abnormal sensation, abnormal gait, and sensory loss—also were not in

her treatment notes. Id. at 12. The ALJ, however, did not provide either of these as reasons for

assigning PA-C Hinton’s opinion little weight. “[T]his court may not create or adopt post-hoc

rationalizations to support the ALJ’s decision that are not apparent from the ALJ’s decision

itself.” Haga v. Astrue, 482 F.3d 1205, 1207–08 (10th Cir. 2007). I conclude that the ALJ’s

determination that PA-C Hinton’s “own records” do not support her opinion is not supported by

substantial evidence.




                                                10
       The second reason the ALJ gave for discounting PA-C Hinton’s opinion fares no better.

The ALJ found that PA-C Hinton’s encouragement to Mr. Gutierrez to join a fitness center

indicated that Mr. Gutierrez “is capable of more physical activity than he alleges.” AR 569. The

ALJ failed to cite to any treatment records where PA-C Hinton recommended exercise.

However, the Court’s review of PA-C Hinton’s treatment notes shows multiple visits where she

encouraged Mr. Gutierrez to exercise to lose weight. See, e.g., AR 514, 527, 530. In addition,

Mr. Gutierrez points to a February 2012 visit during which PA-C Hinton encouraged him to join

a gym and “find a low impact way to exercsise (sic) regularly, such as swimming.” AR 527–28.

But the ALJ failed to explain why he believed that encouraging Mr. Gutierrez “to attend a fitness

center to lose weight” undermined PA-C Hinton’s opinion regarding the functional limitations

that resulted from Mr. Gutierrez’s impairments. PA-C Hinton consistently noted that Mr.

Gutierrez’s obesity likely contributed to his back pain, and she encouraged him to lose weight to

relieve his sciatica. See AR 472, 478, 481, 528. The fact that he was unable to maintain any

significant weight loss would seem to support her opinion regarding Mr. Gutierrez’s functional

limitations, not undermine that opinion. SSR 06-03p requires that “the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to follow the

adjudicator’s reasoning, when such opinions may have an effect on the outcome of the case.”

SSR 06-03p, 2006 WL 2329939, at *6. Here, because the ALJ failed to offer any further

explanation, the Court is unable to follow the ALJ’s reasoning as to how recommending exercise

for weight loss undermined the functional limitations PA-C Hinton assessed.

       The ALJ’s reliance on PA-C Hinton’s finding that Mr. Gutierrez did not require a cane or

assistive device also is insufficient for similar reasons. The ALJ failed to explain why Mr.

Gutierrez’s ability to walk without a cane undermined PA-C Hinton’s opinion regarding Mr.




                                                11
Gutierrez’s functional limitations. Although she found that Mr. Gutierrez did not need a cane,

PA-C Hinton nevertheless opined that Mr. Gutierrez could not sit or stand for more than five

minutes at a time, that he could only occasionally lift up to ten pounds, and that he could never

bend or twist. AR 466–68. It is in no way obvious that these limitations only would apply to

those individuals who use canes. The ALJ was required to explain how PA-C Hinton’s

assessment of these functional limitations was undermined by her finding that Mr. Gutierrez did

not need a cane. Moreover, in highlighting only PA-C Hinton’s finding that Mr. Gutierrez did

not need a cane, the ALJ ignored other evidence—including his “decreased forward flexion &

rotation @ waist,” his “[a]bnormal gait,” his “[s]ensory loss,” his daily use of oxycodone which

caused drowsiness, and the fact that “surgery failed to improve symptoms,” AR 465−66—which

would support a finding of disability. See Frantz, 509 F.3d. at 1302 (ALJ may not ignore

evidence from “other source” that supports a finding of disability “while highlighting evidence

favorable to the finding of nondisability.”). The ALJ was required to address the evidence that

supported PA-C Hinton’s opinion regarding Mr. Gutierrez’s extreme functional limitations. See

id. The ALJ’s failure to do so requires remand.

       Lastly, the ALJ stated that although he afforded little weight to PA-C Hinton’s opinion,

he found the opinion “contains some information [he] deem[ed] more reliable than her

conclusion.” AR 569. The ALJ did not, however, specify what information from the opinion he

found “more reliable.” Nor did he explain why this unspecified information was more reliable

than other portions of PA-C Hinton’s opinion. In this regard, the Court again is unable to follow

the ALJ’s reasoning.

       In sum, the Court concludes that the ALJ failed to properly weigh PA-C Hinton’s opinion

in accordance with SSR 06-03p. Accordingly, the Court will remand this case so that the ALJ




                                                12
can explain how he weighed PA-C Hinton’s opinion under the applicable regulatory factors. The

Court does not reach Mr. Gutierrez’s remaining arguments as they “may be affected by the

ALJ’s treatment of this case on remand.” Watkins, 350 F.3d at 1299.

           B. Mr. Gutierrez’s Request for an Immediate Award of Benefits

       Mr. Gutierrez asks that if this Court remands this case, that it do so for an immediate

award of benefits rather than additional proceedings. Doc. 22 at 21–22. “When a decision of the

Secretary is reversed on appeal, it is within this court’s discretion to remand either for further

administrative proceedings or for an immediate award of benefits.” Ragland v. Shalala, 992

F.2d 1056, 1060 (10th Cir. 1993). In deciding which remedy is appropriate, the Court considers

both “the length of time the matter has been pending and whether or not given the available

evidence, remand for additional fact-finding would serve any useful purpose but would merely

delay the receipt of benefits.” Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006) (internal

citations and quotations omitted). A remand for an immediate award of benefits “is appropriate

when the record fully supports a determination that [Plaintiff] is disabled as a matter of law and

is entitled to the social security benefits for which he applied.” Sorenson v. Bowen, 888 F.2d

706, 713 (10th Cir. 1989).

       Although this case has been pending for more than 9 years, a remand for an award of

immediate benefits is not appropriate. On remand, the ALJ will need to properly weigh PA-C

Hinton’s opinion. That determination could affect the ALJ’s assessment of Mr. Gutierrez’s RFC

and his hypothetical to any vocational expert at steps four and five. Accordingly, because

additional fact-finding and analysis is necessary on remand, I will deny Mr. Gutierrez’s request

for an immediate award of benefits. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

(explaining that the court may consider whether the ALJ followed the rules of law when

weighing certain evidence, but may not reevaluate the evidence or substitute its judgment for the


                                                 13
judgment of the Commissioner); see also Tucker v. Barnhart, 201 F. App’x 617, 625 (10th Cir.

2006) (unpublished) (denying request for immediate award of benefits in case that was pending

for over nine years because “additional fact-finding and consideration by the ALJ [was]

appropriate” on remand); Winick v. Colvin, 674 F. App’x 816, 823 (10th Cir. 2017)

(unpublished) (denying request for immediate award of benefits in matter pending nearly ten

years because “an eventual award of benefits is not foreordained on this record, and further

administrative proceedings are appropriate to permit the Commissioner to properly weigh the

evidence”). However, based on how long it has been since Mr. Gutierrez first applied for

benefits and because this is the second time his case is being remanded, the Court instructs the

Commissioner to expedite consideration of Mr. Gutierrez’s claims on remand.

   VI.      Conclusion

         IT IS THEREFORE ORDERED that Mr. Gutierrez’s Motion to Reverse and Remand

for a Rehearing (Doc. 22) is GRANTED.

         IT IS FURTHER ORDERED that the Commissioner’s final decision is REVERSED,

and this case is REMANDED for further proceedings in accordance with this opinion.



                                                     ________________________________
                                                     Laura Fashing
                                                     United States Magistrate Judge
                                                     Presiding by Consent




                                                14
